IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                            :   No. 2854 Disciplinary Docket No. 3
                                             :
                                             :   No. 14 DB 2022
                                             :
 MICHAEL E. SCHECHTERLY                      :   (Court of Common Pleas of
                                             :   Cumberland County, Nos. CP-21-CR-
                                             :   1354-2021 and CP-21-CR-2841-2021)
                                             :
                                             :   Attorney Registration No. 90163
                                             :
                                             :   (Perry County)




                                        ORDER


PER CURIAM

       AND NOW, this 23rd day of March, 2022, having received no response to a rule to

show cause why Michael E. Schechterly should not be placed on temporary suspension,

the Rule is made absolute, and Michael E. Schechterly is placed on temporary

suspension.    See Pa.R.D.E. 214(d)(2).     He shall comply with all the provisions of

Pa.R.D.E. 217.

       Respondent’s right to petition for dissolution or amendment of this Order and to

request accelerated disposition of any charges underlying this Order pursuant to

Pa.R.D.E. 214(d)(4) and (f)(2) are specifically preserved.